DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       LIMOINE J. ESTIME, JR.,
                             Appellant,

                                      v.

 DEPARTMENT OF REVENUE CHILD SUPPORT ENFORCEMENT and
          CARLA BEATRIZ GUZMAN MALDONADO,
                      Appellees.

                               No. 4D21-2508

                               [April 27, 2022]

   Administrative appeal from the State of Florida, Department of
Revenue, Child Support Program; L.T. Case Nos. 50210700358CA,
2021AS700358, 201610598.

   Limoine J. Estime, Jr., West Palm Beach, pro se.

   Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for appellee.

PER CURIAM.

   Appellant Limoine Estime, Jr. appeals the Department of Revenue’s
final administrative paternity and support order. As his arguments on
appeal were not preserved below, we affirm.

   As in Lozano v. Department of Revenue, Child Support Enforcement, 311
So. 3d 59 (Fla. 4th DCA 2021), our affirmance is “without prejudice for the
appellant to seek a modification of the final administrative support order
as set forth in section 409.2563(12), Florida Statutes (2020), or a
superseding order in the circuit court pursuant to section 409.2563(10)(c),
Florida Statutes (2020).” Id.

   Affirmed without prejudice.

CONNER, C.J., FORST and ARTAU, JJ., concur.

                           *          *           *
Not final until disposition of timely filed motion for rehearing.




                               2